Citation Nr: 1010372	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-27 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a prostate disorder, to 
include as due to exposure to herbicides and/or as secondary 
to service-connected diabetes mellitus (DM). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1955 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Veteran disagreed with the June 2005 
determination; a substantive appeal received in August 2006, 
very liberally construed, meets the requirements of 38 C.F.R. 
§ 20.202 (2009).  

The Veteran testified at a Video Conference hearing in 
February 2008 before the undersigned.  

FINDINGS OF FACT

1. The Veteran has not been diagnosed with prostate cancer.  

2. The Veteran's prostate disorder, diagnosed as benign 
prostatic hypertrophy, first manifested many years after 
service and is unrelated to any incident of service, 
including exposure to herbicides.  

3.  Benign prostatic hypertrophy (or an enlarged prostate) is 
not proximately due to or the result of service-connected 
diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for a prostate disorder, 
diagnosed as benign prostatic hypertrophy, are not met.  38 
U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(e), 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 
3.156 (a) and 3.326 (a) VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 
3.159 (b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The record shows that there has been essential compliance 
with the mandates of the VCAA throughout the course of the 
appeal.  The Veteran has been informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  He has also been advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002; Charles v. Principi, 16 Vet. App. 370 (2002).

Further, the notice requirements apply to all five elements 
of a service connection claim.  These are:  (1) Veteran 
status; (2) the existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran has been provided notice 
of what type of information and evidence is needed to 
substantiate the claim for service connection.  In 
particular, October 2004 (prior to AOJ adjudication) and July 
2008 (post-remand) letters provided notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  The Board 
finds the Veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The Veteran has not demonstrated any 
prejudice with regard to the content of the notice he has 
been provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Further, the Board finds that there has been essential 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, and reports 
of VA specialty examinations in 2008.  The medical evidence 
contains sufficient information to decide the issues on 
appeal.  The Veteran was also afforded the opportunity to 
testify before a member of the Board, and he did so via video 
conference hearing in February 2008.  In view of the 
foregoing, the Board concludes that VA's duties to the 
claimant have been fulfilled with respect to the issues on 
appeal.

Discussion 

The Veteran claims that his prostate disorder, diagnosed as 
benign prostatic hypertrophy (BPH), is related to herbicide 
exposure while serving in the offshore/inland waters of 
Vietnam; alternatively, he suggests that such disorder is 
secondary to service-connected diabetes mellitus.  

I. Service Connection 

a. On a Direct Basis 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

b. On a Secondary Basis 

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected. 
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

c. On a Presumptive Basis 

A Veteran who, during active military, naval or air service, 
served in Vietnam during the period beginning on January 9, 
1962, and May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during his service.  38 U.S.C.A. § 
1116 (f); 38 C.F.R. § 3.307 (a) (6) (iii).

Most recently, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), the Federal Circuit upheld VA's interpretation of § 
3.307(a)(6)(iii) to require a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.

If the Veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 
38U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a) (6 ) (iii) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) 
are also satisfied:  Chloracne or other acneiform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, or 
larynx, or trachea), soft tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
mesothelioma), diabetes mellitus Type II, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309 (e).

Even if a Veteran is found not be entitled to a regulatory 
presumption of service presumption, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  (Holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, Section 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation).

II. Factual Background

At the outset, it is noted that the Veteran's Form DD 214N 
(for active service from June 1967 to May 1973) reflects that 
he had five years, six months, and six days of foreign or sea 
service, and that he was awarded the Vietnam Service Medal 
and the Vietnam Campaign Medal.  

Notably, the Veteran does not contend, and the record does 
not otherwise show, that he ever stepped foot on the landmass 
of the Republic of Vietnam.  See Hearing Transcript, February 
2008, p. 13.  Rather, he contends that he served aboard on a 
naval vessel which traveled the inland waters of Vietnam.  In 
this regard, a February 2004 response from the National 
Personnel Records Center (NPRC) shows that the NPRC was 
unable to determine whether the Veteran had in-country 
service in Vietnam, but such review did confirm that he 
served aboard the U.S.S. Intrepid which was in the official 
waters of the Republic of Vietnam between 1967 and 1968.  In 
any event, as will be discussed below, the Veteran has not 
been shown to have prostate cancer, and the currently 
diagnosed BPH is not a disease for which service connection 
may be granted under the presumptive provisions of 38 C.F.R. 
§§ 3.307 (a) (6) and 3.309 (e).  

With respect to in-service findings of BPH, the Veteran's 
service treatment records are without reference to 
complaints, treatment, or diagnoses referable to benign 
prostatic hypertrophy, or to any other prostate disorder.  A 
Report of Medical Examination dated in April 1975, five 
months prior to separation, reflects a normal clinical 
evaluation of the genito-urinary system.  

Immediately following separation from service in February 
1976, the Veteran underwent a complete Compensation and 
Pension (C&P) examination for an unrelated claim.  Notably, 
the Veteran's genito-urinary system was reported as 
"normal" upon examination; further, the Veteran made no 
subjective complaints as to urinary frequency, incontinence, 
or any other symptoms indicating possible prostate problems.  
The Veteran underwent another C&P examination on an unrelated 
issue in August 1987, which was likewise silent as to 
complaints, treatment, or diagnoses referable to a prostate 
disorder.  

In fact, the first evidence of a prostate disorder is not 
shown until January 2001, nearly 26 years after separation 
from active service.  Specifically, a January 2001 VA 
treatment record shows that the Veteran was being treated for 
BPH and was prescribed medication for management of the 
disorder.  There is no medical evidence of record prior to 
that date indicating treatment for BPH.  Subsequently, upon 
VA Agent Orange examination in May 2003, the Veteran reported 
that his BPH treatment dated back to 1999 - still some 24 
years after separation from service.  

Otherwise, VA treatment records dated from 2001 to the 
present (February 2009) show continued treatment for BPH and 
lower urinary tracts symptoms (or, "LUTS"), including 
frequency, urgency, nocturia, and incontinence.   

In February 2008 the Veteran testified at a video conference 
hearing before the undersigned.  During the hearing the 
Veteran reported that he was never diagnosed with any 
prostate problems in-service; that he has never been 
diagnosed with prostate cancer; that no doctor has ever told 
him that his prostate problems were caused by his service-
connected diabetes; but that he believes his enlarged 
prostate is directly related to herbicide exposure, or, 
alternatively, secondary to his service-connected diabetes.  
See Hearing Transcript, pp. 11-20.  Based on this testimony, 
the Board remanded the Veteran's claim for further 
development, to include a VA examination and accompanying 
opinion regarding secondary service connection based on 
diabetes.  

Accordingly, in December 2008 the Veteran was afforded a C&P 
examination in connection with his prostate disorder claim.  
The examiner thoroughly reviewed the Veteran's entire claims 
file, noting that service treatment records were negative for 
prostate/urination problems.  The examiner's assessment was 
enlarged prostate with urinary obstructive symptoms, improved 
with medication.  Notably, there was "no demonstrated 
diagnosis of prostate malignancy."  

With respect to the accompanying medical opinion, the 
examiner stated that there was "no evidence to support the 
contention that the Veteran's enlarged prostate [was] caused 
by his military service."  Concerning the relationship of 
prostate enlargement to diabetes mellitus, the examiner 
stated that there was no causal or contributory relationship.  

III. Analysis 

At the outset, the Board notes that the only prostate 
disorder shown by the medical evidence is BPH, or enlarged 
prostate.  Presumptive service connection is not warranted 
for this condition. See 38 C.F.R. § 3.309(e).  In spite of 
the Veteran's contentions regarding the "possibility" of 
having prostate cancer (a condition for which presumptive 
service connection actually is warranted under 38 C.F.R. § 
3.309(e)), he has never been diagnosed with such disease and 
the 2008 examiner expressly noted the same.  Based on the 
foregoing, service connection for BPH cannot be granted on a 
presumptive basis.  

Likewise, the Board finds that service connection for a 
prostate disorder (BPH) is not warranted on direct or 
secondary bases either.  The Veteran was not treated for 
prostate problems during service.  The earliest medical 
evidence of a prostate disorder is dated in 2001.  Even 
assuming, arguendo, that the Veteran was treated as early as 
1999, as he reported at his May 2003 Agent Orange 
examination, this is about 24 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" 
could be considered in weighing the evidence).  Moreover, 
there is simply no competent medical evidence of record 
suggesting a causal link between the Veteran's service and 
the subsequent development of a prostate disability.  Nor is 
there any competent medical evidence of record suggesting 
that the prostate disability was caused or aggravated by 
service-connected diabetes mellitus.  

In fact, the February 2008 VA examiner expressly opined that 
the Veteran's prostate disability was not in any way a result 
of his military service.  He indicated that there was simply 
"no evidence" to support such a causal relationship.  With 
respect to the issue of secondary service connection, he 
stated that there was no known causal or contributory 
relationship between an enlarged prostate and diabetes 
mellitus.  He further reasoned that Glycosuria (which can 
exist in the presence or absence of diabetes, when producing 
a diuretic effect), can give the illusion of worsening 
prostate symptoms, but has no actual effect on the prostate 
itself.  

Because the VA examiner's opinions were accompanied by a 
detailed medical history and rationale, and were provided 
only after a through review of the complete record, the Board 
finds his opinions to be highly probative as to the questions 
of nexus, causation, and aggravation.  

Moreover, there are no contrary medical opinions of record.  
In other words, at no time since the Veteran sought treatment 
for symptoms or been diagnosed with an enlarged prostate, has 
a medical professional attributed his disability to his 
military service or provided a medical opinion substantiated 
by sound scientific and medical evidence suggesting that the 
Veteran's prostate disability has anything to do with 
herbicide exposure, direct incurrence, or that it was caused 
or aggravated by his service connected diabetes mellitus.  

The only evidence that relates the Veteran's prostate 
disability to his military service, especially exposure to 
herbicides, and to his diabetes, is the Veteran's own 
testimony.  It is true that his lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay observable events or the 
presence of a disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 
(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 441 F.3d 1331 (Fed. 
Cir. 2006).

However, a BPH requires specialized training for a 
determination as to its diagnosis and causation and is 
therefore not susceptible of lay opinion as to such a 
question.  The Board finds that there is no competent and 
probative evidence indicating that the Veteran's benign 
enlarged prostate is causally related to his military 
service, including exposure to herbicides, or that it was 
caused/aggravated by his service-connected diabetes mellitus.  
Based upon the negative service records, the lack of 
documentation of a prostate disorder for many years following 
service discharge, and the negative opinions from the VA 
physician, the Board concludes from this more probative 
evidence that the Veteran is not entitled to service 
connection for a prostate disorder, namely benign prostatic 
hypertrophy, on any basis (i.e., presumptive, direct, and 
secondary bases).  As a preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply, and the claim for service connection for a prostate 
disorder, namely benign prostatic hypertrophy, must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.  



ORDER

Entitlement to service connection for a prostate disorder is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


